Citation Nr: 0816767	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.	

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was previously before the Board in March 2007, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  During his active service the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any post-service 
disability, to include a skin disorder, which is 
presumptively related to exposure to Agent Orange or other 
herbicide agents in service, nor has a skin disorder been 
shown to have been incurred in service or to have pre-existed 
service and been aggravated therein.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's cervical 
spine disorder is due to any incident or event in active 
service, and arthritis is not shown to have been manifested 
either in service or within one year after separation from 
service.


CONCLUSION OF LAW

1.  The veteran does not have a skin disorder which was 
incurred in or aggravated by service, to include as a result 
of in-service exposure to Agent Orange or other herbicide 
agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The veteran does not have a cervical spine disorder that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In July 2002, January 2005, and March 2007 the veteran was 
sent letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2002 rating 
decision, May 2003 SOC, May 2003 SSOC, April 2005 SSOC, and 
December 2007 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO provided the information 
required by Dingess in a  March 2007 letter to the veteran, 
and again in a December 2007 SSOC.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For this 
purpose, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The veteran's DD Form 214 states that he served in Vietnam 
for 11 months and 24 days during his active service.  
Therefore, the veteran is presumed to have been exposed to 
Agent Orange because he served in the Republic of Vietnam 
during the Vietnam Era.  38 U.S.C.A. § 1116(f).

A.  Skin Disorder

The veteran's service medical records (SMRs) do not show any 
complaints of, or treatment for, a skin disorder.  The 
veteran indicated in his March 1970 Report of Medical History 
that he had never had any skin diseases.  The report of his 
March 1970 separation examination does not indicate that he 
had any skin disorder.

In October 2007 the veteran had a VA examination for a skin 
disease.  The physician's notes indicate that the veteran was 
"rather confused about whether he had any rash."  The 
examiner noted that after "close questioning" the veteran 
said that he periodically develops a rash on his arm which is 
itchy.  The veteran said he could not recall whether he had 
ever been treated, and he did not currently have a rash.  On 
examination, the veteran's skin was free of any 
dermatological disease, and no dermatological disease was 
diagnosed.

The veteran's post-service treatment records do not show any 
treatment for a skin disorder.  

The record does not show that the veteran has been diagnosed 
with a skin disorder, and therefore he cannot be found to 
have chloracne or other acneform disease consistent with 
chloracne on a presumptive basis, as a result of exposure to 
a herbicide agent while serving in the Republic of Vietnam 
during the Vietnam Era.  Moreover, the silence of his SMRs as 
to the presence of any skin disorder militates against a 
finding of service connection by either incurrence or 
aggravation in service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.  Cervical Spine Disorder

The veteran's SMRs do not show any treatment for a cervical 
spine disorder.  On his March 1970 Report of Medical History 
he indicated that he had never had recurrent back pain, 
arthritis, or rheumatism.  At his March 1970 separation 
examination the veteran's spine and musculoskeletal system 
were found to be normal.  

Private treatment notes from January 2001 with a neurologist 
include cervical arthritis in the veteran's medical history.

In October 2007 the veteran had a VA orthopedic examination, 
and the physician reviewed the claims folder.  The physician 
noted that there was no X-ray evidence of cervical spine 
arthritis in the record.  The veteran reported that he took 
Vytorin, two tablets a day, for his arthritis pain.  He had 
not had any surgery or injections for his cervical spine, 
used no assistive devices, and had not had any chiropractic 
treatment, physical therapy, massage therapy, acupuncture, 
herbal therapy, or magnetic therapy.  The veteran could not 
remember any specific injury to his cervical spine, although 
he said that he has memory problems due to his seizure 
disorder.  He complained of daily stiffness and crepitus in 
his cervical spine, and the pain was made worse by turning or 
moving his head and by cold weather.  He said he also has a 
stiff neck upon waking up in the morning.   

Clinical evaluation of the cervical spine revealed no 
increased lordosis or kyphosis, no scoliosis, and no loss of 
lordosis.  The range of motion as measured by a goniometer 
was 0 to 35 degrees extension, 0 to 35 degrees flexion, 0 to 
25 degrees lateral flexion to the left, 0 to 35 degrees 
lateral flexion to the right, 0 to 35 degrees rotation to the 
right, and 0 to 22 degrees rotation to the left.  The veteran 
complained of pain on motion with all range of motion 
maneuvers but he had the most pain with rotation to the left 
and lateral flexion to the left.  Deep tendon reflexes were 
equal bilaterally, neurosensory was intact distally to all 
digits of the upper extremities, and muscle strength testing 
was 5/5.  X-rays were incomplete but did not show evidence of 
a cervical spine injury.  The physician found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance 
except as noted above.  Subjective pain appeared to have the 
greatest functional impact.  The physician diagnosed the 
veteran with degenerative disk disease of the cervical spine.  
He opined that the veteran's current cervical spine disorder 
was not directly or proximately caused by his military 
service and that a review of the available records showed no 
documentation of a cervical spine condition while in service.

There is no indication from the record that the private 
neurologist diagnosed the veteran with cervical arthritis, in 
January 2001, from anything other than the veteran's 
recounting of his own medical history.  A mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board finds this opinion to be of little 
probative value.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, a cervical 
disorder requires specialized training for a determination as 
to its diagnosis and causation, and is therefore not 
susceptible of lay opinion as to those questions.  The Board 
finds that there is no competent and probative medical 
evidence indicating that the veteran's cervical disorder is 
causally related to his military service, or that it was 
manifested within one year after his release from active 
service.
 
In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical 
disorder.


ORDER

Service connection for a skin disorder is denied.

Service connection for a cervical disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


